JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement thereto filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 22, 2008, 2008 WL 2156973, be affirmed. The district court correctly dismissed without prejudice appellant’s conspiracy complaint, because the complaint contained only conclusory and unsubstantiated allegations of conspiratorial conduct. See, e.g., Barr v. Clinton, 370 F.3d 1196 (D.C.Cir.2004). Moreover, appellant’s damages claims are barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (criminal defendant may not recover damages under § 1983 for harm caused by *426actions whose unlawfulness would render conviction or sentence invalid unless conviction or sentence has been invalidated in another proceeding). See Williams v. Hill, 74 F.3d 1339 (D.C.Cir.1996) (applying Heck to actions against federal officials). Notably, the district court’s dismissal was without prejudice to refiling should appellant ever meet the requirements of Heck.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.